Citation Nr: 1501704	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  98-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness. 

2. Entitlement to service connection for bilateral joint and muscle pain in biceps, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for diarrhea, to include as due to an undiagnosed illness. 

4. Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1980 to September 1984, from November 1990 to September 1991, and from March 1992 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 1998 rating decision from the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.  

The Veteran testified in June 2007 before a Veterans Law Judge at a Travel Board hearing at the RO in Newark, New Jersey; a transcript is of record.  Since the time of his first hearing, the Veterans Law Judge who held the hearing retired.  In June 2014, the Veteran was given an opportunity to testify at another hearing.  He did not respond.

This case has been remanded several times, to include once by U.S. Court of Appeals for Veterans Claims (Court) and numerous occasions by the Board.  The most recent remand was in October 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing medical examinations for his claimed disabilities.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from January 1991 to July 1991.  

2.  The Veteran has presented credible complaints of hair loss, which first manifested shortly after his return from active service in Southwest Asia that is not attributable to a known clinical diagnosis, which has existed for more than six months and is causally related to his active service.  

3.  The Veteran has presented credible complaints of joint and muscle pain bilaterally in his biceps, which first manifested shortly after his return from active service in Southwest Asia that is not attributable to a known clinical diagnosis, which has existed for more than six months and is causally related to his active service.  

4.  The Veteran has presented credible complaints of diarrhea, which first manifested shortly after his return from active service in Southwest Asia that is not attributable to a known clinical diagnosis, which has existed for more than six months and is causally related to his active service.  

5.  The Veteran's complaints of a sleep disorder have been attributed to his currently service-connected psychiatric disorder, to include PTSD.  

6.  The Veteran's complaints of fatigue have been attributed to his currently service-connected psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW


1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as hair loss have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as joint and muscle pain bilaterally in the biceps have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as diarrhea have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as headaches have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

5.  The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

6.  The criteria for entitlement to service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Persian Gulf War Veteran's undiagnosed illnesses

In addition to the means of granting direct service connection, service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).
Lastly, the Board observes the Veteran qualifies as a "Persian Gulf veteran."  The Veteran's DD Form 214 notes he served in Southwest Asia from January 1991 to July 1991.  See 38 C.F.R. § 3.317(e)(2).

Hair Loss; Diarrhea; Headaches; Joint and Muscle Pain

The Veteran has submitted many statements and has made numerous complaints of that he began experiencing drastic hair loss, diarrhea, headaches and pain bilaterally in his biceps since his return from the Gulf War and such symptoms have continued ever since.  The Veteran believes that his symptoms are due to an undiagnosed illness. 

The Board has determined that an analysis of the Veteran's claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, is warranted.  38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  In addition, symptoms of joint pain, headaches, gastrointestinal symptoms, and symptoms involving the skin are specifically listed as manifestations of an undiagnosed illness capable of service connection.  38 C.F.R. § 3.317(b).

Regarding the claimed symptomology of hair loss, diarrhea, headaches, and muscle pain, at a May 1997 examination, the Veteran stated that he has suffered from diarrhea, hair loss, joint and muscle pain since his time in the Gulf War.  The Veteran stated that he has suffered with diarrhea since February 1993.  He gave a history of two loose stools two to three times per week.  He denied any abdominal pain.  At the same examination, he complained of hair loss.  The examiner concluded by stating that there is no clearly defined diagnosis explaining the symptoms.  

Another treatment note from May 1997 states that the Veteran complained of diarrhea twice a week, constant muscle aches, joint pains, hair loss and headaches.  He stated that he had been experiencing headaches since 1991.  He explained to the examiner that while he was in Southern Iraq, U.S. forces destroyed a series of ammunition storage bunkers and he was in the vicinity.  Further, that ever since that time he has experienced headaches that occur at various times of the day.  He did not describe them as being serious all the time, and rated them at 7/10.  He reported that the headaches occur three times per month and that he relieves the pain with Advil.  He denied experiencing any photophobia visual loss or blurring, but that he had occasional nausea associated with his headaches.  At this examination, he was diagnosed with headaches, caused by chemical ammunitions that were blown up by U.S. forces.  

A VA treatment note from August 1997 states that Veteran continues to complain of intermittent diarrhea.  Further, he complained of joint pain that was slowly becoming worse.  He told the examiner that he felt weak and was unable to perform more than ordinary activities.  In February 1998, the Veteran was diagnosed with diverticulosis and colitis after he complained of his constant diarrhea since his return from the Iraq.  In October 1998, the Veteran underwent a nutritional assessment and regarding his experience of diarrhea off and on.  He was counseled on trying to maintain a low fat, high fiber well balanced diet and to avoid alcohol, drugs and smoking to combat his gastrointestinal disorder.  

In January 1998, the Veteran presented with complaints of hair loss.  He noted that he has hairs on his pillow every day.  The examiner noted that he had bilateral frontal recession to vertex of scalp.  He had negative results during a hair test.  The examiner noted that he could have androgenic alopecia.  In August 2014, the Veteran underwent a VA examination for his hair and the examiner stated that he had male pattern baldness.  

In August 2014, the Veteran underwent an examination to determine if fibromyalgia was causing his complaints of joint pain.  The tests were negative for fibromyalgia.  The Veteran explained to the examiner that he had experienced pain in his biceps bilaterally since his return from the Gulf war with no interim change.  There were no changes in his symptoms even after he experienced a motor vehicle accident wherein he injured his shoulder.  He has tried NSAID's, oxycodone and Vicodin without any relief of pain.  The examiner concluded that the Veteran did have objective signs of tenderness in his bilateral deltoid and bicep muscles, which is unexplained.  The examiner requested that he undergo further evaluations before a diagnosis of undiagnosed illness could be made.  

The Board finds that the Veteran is competent and credible to report hair loss, diarrhea, headaches and joint pain as objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.

The Veteran has consistently stated that his hair loss, diarrhea, joint pain and headaches began either in the Persian Gulf or immediately upon his return and has continued ever since.  The Board finds the Veteran's description of the fires he witnessed consistent with what a soldier in Southern Iraq in 1991 would experiences and his complaints are consistent with what has been termed "Gulf War Syndrome".  

In light of a finding that the Veteran's complaints of joint pain, hair loss, diarrhea and headaches manifested during active service and immediately thereafter, the question of whether the Veteran's current back pain has become manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3)

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic joint pain, diarrhea, hair loss, and headaches none of which are attributable to a known clinical diagnosis or have been attributed to multiple diagnoses.  This symptomatology was first manifest during the Veteran's service in the Southwest Asia Theater of operations.  Therefore, service connection for symptoms of chronic upper extremity joint pain, headaches, diarrhea and hair is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317 .

As the evidence is at least in equipoise, and resolving all doubt in favor of the Veteran, entitlement to service connection for an undiagnosed illness manifested by upper extremity joint pain, hair loss, diarrhea and headaches is granted.  38 U.S.C.A. § 5107(b).  
Sleep disorder and Fatigue 

The Veteran has asserted entitlement to service connection as due to an undiagnosed illness for a sleep disorder and fatigue.  The Board finds that the grant of direct service connection or presumptive service connection under 38 C.F.R. § 3.317 is not possible for the Veteran's claims of a sleep disability and fatigue.  This is due to the fact that this symptomatology has been shown by several examiners to be related to his currently diagnosed psychiatric disorder, to include PTSD and major depressive disorder.  A February 1998 evaluation by Rutgers Anxiety Disorders clinic found that the Veterans psychological difficulties included recurrent nightmares and sleeping difficulties.  A VA examination from October 1998 states that the Veteran suffers from a major depressive disorder manifested by persistent depression, low self-esteem, lack of motivation for goal directed activities and social isolation.  The Veteran also suffers from PTSD manifested by nightmares, intrusive memories, and excessive startle reactions.  The examiner concluded that the Veteran is socially isolated, unable to work, persistently depressed, and suffers from interrupted sleep among other symptoms.  The Veteran underwent another VA examination in August 2000; the examiner stated that the Veteran's depression and PTSD have similar symptomology of dysphoric mood, irritability, social isolation, and poor concentration.  Due to the fact that the Veteran's dysphoric mood, interrupted sleep, nightmares, and poor concentration have been linked to his currently service connected PTSD, entitlement to presumptive service connection under 38 C.F.R. § 3.317 is precluded.  Further, there is no evidence of a sleep disorder or disability manifested by fatigue unrelated to the PTSD and as such there is no basis to grant service connection on a direct basis.  See also 38 C.F.R. § 4.14 (noting that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided).  Separate compensable ratings may be assigned for multiple, associated disabilities, but only as long as the symptoms do not overlap.  See Murray v. Shinseki, 24 Vet. App. 420, 423 (2011).  When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Id. (quoting Esteban, 6 Vet. App. at 262).   

As such, service connection for fatigue and a sleep disorder must be denied and the benefit of the doubt rule is not applicable.  Gilbert, 19 Vet. App. 1 (1990).  

Duty to Assist and Notify  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated June 2014, March 2010, May 2006, January 1998, and December 1996, that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
As noted above, the instant claim was most recently remanded in January 2012 for additional development, specifically obtaining a new VA medical examination, opinion and readjudicating the claim.  The Veteran was provided a VA examination in August 2014, which is adequate for the purposes of determining service connection as it, involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a September 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to service connection for hair loss, as due to an undiagnosed illness is granted.  

Entitlement to service connection for bilateral joint and muscle pain in biceps, as due to an undiagnosed illness is granted.   

Entitlement to service connection for diarrhea, as due to an undiagnosed illness is granted. 

Entitlement to service connection for headaches, as due to an undiagnosed illness is granted.  

Entitlement to service connection for a sleep disorder, as due to an undiagnosed illness is denied. 

Entitlement to service connection for fatigue, as due to an undiagnosed illness is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


